EXHIBIT 10.1



EMPLOYMENT AGREEMENT


This Agreement (this “Agreement”) is entered into by and among China Shandong
Industries, Inc., a Delaware corporation (the “Company”) and subsidiaries, and
Yuhong Lei (the “Employee”), effective as of March 30, 2010 (“Effective Date”).


WHEREAS, the Company desires to employ the Employee on the terms and conditions
set forth herein, and the Employee desires to be employed by the Company in such
capacity on such terms and conditions.


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
 
1.    Employment. The Company hereby employs the Employee, and the Employee
hereby accepts such employment on the terms and conditions hereinafter set
forth.


2.           Term of Employment. The initial term of employment under this
Agreement shall be one year period commencing on the Effective Date (the “Term”)
unless the Agreement is terminated earlier in accordance with the provisions
herein; provided that such Term will be extended upon the same terms and
conditions contained herein and any additional terms and conditions upon
expiration of the Term as mutually agreed by both parties (an “Extended Term”)
unless a written notice of nonrenewal is given by either party at least thirty
(30) days prior to the expiration date of the Term or the Extended Term, as the
case may be.


3.           Duties. The Employee shall be appointed as Chief Financial Officer
and, as such, the Employee shall perform such duties and possess such
authorities and privileges consistent with such position and such duties and
rights as may reasonably be assigned by and subject to the direction of the
Company’s Chief Executive Officer or any other executive officer in similar
capacities in writing from time to time during the Term.  During the Term, the
Employee shall have no other employment or receive compensation for services
rendered to any other person other than the Company and any affiliated entities
without the express prior written consent of the Company. Accordingly, the
Employee agrees to devote his full working time and best efforts in such
capacities as set forth herein to the business of the Company.
Duties and Responsibilities. The Executive agree to perform CFO’s duties and
responsibilities for the Company and its USA and China subsidiaries as
following:


3.1  Responsible for all accounting and financial functions of company
including:
 
a.  All SEC filings
b.  Annual audits and quarterly reviews
c.  Monthly financial reports
d.  Budget preparation, reconciliation to actual, and reporting to management
and Board of Director
e.  Development of long-range business plans
f.  Tax return planning and control
g.  Control of Employee Stock Option Plan (ESOP) and other employee benefits
h.  Maintaining of internal controls and adherence to Sarbanes Oxley
i.  Control of company expenses
j.  Maintenance of adequate but not excessive insurance
k.  Monitoring of cash flow and funding requirements


3.2  As an active and positive force with the Executive Team:
a.  Help develop and implement long-range strategy
b.  Help develop and implement business models
c.  Integrating financial perspective into operations of the Company
d.  Determine that contracts are negotiated in the best interests of Company
e.  Coordinating with Company auditors and SEC attorney on filings, contracts,
and business models as appropriate
 
3.3   Maintain effective and efficient accounting and financial
systemsa.  Manage, mentor and motivate accounting team
b.  Streamline accounting systems for efficient and accurate financial reporting
c.  Responsible for accounting systems including,
(1) Accounts receivable billing and timely collection
(2) Accounts payable and accurate payments
(3) Payroll administration
d.   Knowledge of US GAAP, and SEC Rules and Regulations
 
3.4  Enforce company compliance with：
a.  Corporate governance(China and USA)
b.  Government regulations(China and USA)
c.  Company policy and procedures(China and USA)
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.     Compensation. The Employee’s compensation (the “Compensation”) shall
consist of the following:
 
4.1                Annual Base Salary. The Employee shall be paid an annual base
salary equivalent to approximately U.S. $52,738 (RMB 360,000) per year, payable
in equal monthly installments once every month, by the Company or its designated
subsidiaries or affiliates.


5.               Expenses.  The Employee works in her existing inhabited place,
Beijing. The Employee shall be reimbursed for all reasonable and documented
expenses for travel, communication, network cost. The Employee shall provide
receipts of such expenses.


6.           Termination. Notwithstanding Section 2 above, the Employee’s
employment with the Company may be terminated by the Company at any time during
the Term or the Extended Term, as the case may be (“Early Termination”) for any
reason upon 30 days prior written notice.


7.           Effect upon Termination. In the event of Early Termination within
thirty (30) days following the date of such Early Termination, the Company shall
pay the Employee any accrued but unpaid cash salary.


8.           Indemnification. The Company shall indemnify, defend and hold the
Employee harmless for all losses, costs, expenses or liabilities based upon or
related to acts, decisions or omissions made by the Employee in good faith while
performing services within the scope of his employment for the Company.  The
Company’s obligation under this Section 10 shall survive any termination or
expiration of the Employee’s employment.


9.           Confidential Information. The Employee agrees that both during the
Term and for two (2) years thereafter to keep secret and confidential all
information labeled confidential or not generally known which is heretofore or
hereafter acquired concerning the business and affairs of the Company, including
without limitation, information regarding trade secrets, proprietary processes,
confidential business plans, market research data and financial data, and
further agrees not to disclose any such information to any person, firm, or
corporation or use the same in any manner other than in furtherance of the
business or affairs of the Company or unless such information shall become
public knowledge by other means.  The Employee agrees that such information is a
valuable, special, and unique asset of Company. Upon the termination of the
Employee’s employment with Company, the Employee shall immediately return to the
Company all documents, records, notebooks, and similar repositories of
information relating to confidential information of the Company and/or the
development of any inventions. The provisions of this Section 11 shall survive
the termination of this Agreement and the Employee’s employment for one year.


10.           Notice. Any and all notices or other communications of deliveries
required or permitted to be provided hereunder shall be deemed to have been duly
given if in writing and hand delivered or sent by certified or registered mail,
return receipt requested, to the appropriate address indicated below or to such
other address as may be given in a notice sent to all parties hereto:



 
(a)
If to the Company, to:
 
Jinliang Li




 
China Shandong Industries, Inc.
 
No. 2888 Qinghe Road,
Development Zone Cao County
Shandong Province 274400 PRC

 

 
(b)
If to the Employee by email or to the address or facsimile number that is on
file with the Company from time to time, as may be updated by the Employee.



11.           Entire Agreement. Except as provided below, this Agreement
contains the complete agreement and understanding concerning the employment
arrangement between the parties and shall supersede all other agreements,
understandings or commitments between the parties as to such subject matter.


12.           Parties Bound. The terms, promises, covenants, and agreements
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties hereto and their respective subsidiaries, affiliates,
successors and assigns (whether direct or indirect, by purchase, merger,
consolidation or otherwise); provided, however, that this Agreement may not be
assigned by the Company or the Employee without the prior written consent of the
other party.


13.            Modification; Waiver. No provision of this Agreement may be
modified, waived or discharged unless modification, waiver or discharge is
agreed to in writing signed by the Employee and the Company. No waiver by either
party at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or provisions or conditions at the same or at
any prior or subsequent time.


14.           Governing Law and jurisdiction. The validity of this Agreement and
any of the terms or provisions as well as the rights and duties of the parties
hereunder shall be governed by the laws of PRC, without reference to any
conflict of law or choice of law principles thereof and subject to the exclusive
jurisdiction of the courts by the Address of Shandong Caopu Arts & Crafts
Company Ltd.
 

--------------------------------------------------------------------------------




15           Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.


16.           Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same document.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
China Shandong Industries, Inc.
          /s/ Jinliang Li      
Jinliang Li
     
Chairman & Chief Executive Officer
                   
Employee
                     
/s/ Yuhong Lei
     
Yuhong Lei
 

 

--------------------------------------------------------------------------------


 